Exhibit 10.18 SECURED PROMISSORY NOTE USD $100,000 Toronto, Ontario July 15, 2014 FOR VALUE RECEIVED, Gilla, Inc. (“Gilla” or the “Borrower”), a Nevada Corporation hereby covenants and promises to pay to Gravitas Financial Inc. (“Gravitas” or the “Lender”), in the manner hereinafter provided, the principal sum of one hundred thousand United States dollars plus accrued interest ($100,000 USD) (the “Loan”). The Loan shall be due and payable on or before July 18, 2014 and the Loan will be subject to 10% interest per annum, such interest will accrue monthly and be added to the principal. The Loan will be secured under the General Security Agreement entered into as of February 13, 2014 whereby Gilla granted the Lender a general security interest over all the assets of the Borrower. Events of Default:In the event of default (missed payment) the Borrower will have 15 days to liquidate sufficient assets to cover the note plus interest.Interest will continue to accrue during the default period. Except as otherwise expressly provided herein, any notice, report or other communication which may be or is required to be given or made pursuant to this Agreement shall be in writing and shall be deemed to have been validly served, given or hand delivered or sent by facsimile, or other electronic communication, or three (3) days after deposit in the mail with Canada Post, with proper first class postage prepaid and addressed to the party to be notified or to such other address as any party hereto may designate for itself by like notice, as follows: if to the Borrower, at: Gilla Inc. 110 Yonge Street Suite 1602 Toronto, ON M5C 1T4 Attention:Ashish Kapoor Email: ashish@gillainc.com if to the Lender, at: Gravitas Financial Inc. 333 Bay Street, Suite 650 Toronto, ON M5H 2S5 Attention:David Carbonaro This Note is intended as a contract under and shall be construed and enforceable in accordance with the laws of the Province of Ontario, and the laws of Canada applicable therein. [signature page follows] 1 IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and delivered by its duly authorized officer as of the date and at the place first above written. GILLA INC. By: /s/Ashish Kapoor Ashish Kapoor Chief Financial Officer GRAVITAS FINANCIAL INC. By: /s/ David Carbonaro David Carbonaro Director 2
